Exhibit 10.1

 

AMENDMENT NO. 18 TO AMENDED AND RESTATED COMMERCIAL LOAN AND SECURITY AGREEMENT
AND NOTE AMENDMENT




This AMENDMENT NO. 18 TO AMENDED AND RESTATED COMMERCIAL LOAN AND SECURITY
AGREEMENT AND NOTE AMENDMENT (this “Agreement”) is made as of the 1st day of
November, 2011, by and among TRANS-LUX CORPORATION, a Delaware corporation, with
its chief executive office and principal place of business located at 26 Pearl
Street, Norwalk, Connecticut 06850 (“Borrower”), each of the other corporations
signatory hereto as guarantors (collectively, the “Guarantors”), and PEOPLE’S
UNITED BANK (formerly known as People’s Bank), a Connecticut chartered banking
corporation with an office located at 350 Bedford Street, Stamford, Connecticut
06901 (“Lender”).

W I T N E S S E T H:

WHEREAS, Lender has made certain loans (collectively, the “Loans”) to Borrower
pursuant to a certain Amended and Restated Commercial Loan and Security
Agreement dated as of December 23, 2004 (the “Original LSA”), as amended by a
certain Amendment No.1 to Amended and Restated Commercial Loan and Security
Agreement dated as of May 9, 2006, as further amended by a letter agreement
dated November 16, 2006, as further amended by a letter agreement dated April 2,
2007, as further amended by a letter agreement dated May 17, 2007 as further
amended by a certain Amendment No. 5 to Amended and Restated Commercial Loan and
Security Agreement dated as of August 9, 2007, as further amended by a letter
agreement dated March 24, 2008, as further amended by a letter agreement dated
March 27, 2008, as further amended by a certain Amendment No. 8 to Amended and
Restated Commercial Loan and Security Agreement dated as of May 20, 2008, as
further amended by a certain Amendment No. 9 to Amended and Restated Commercial
Loan and Security Agreement dated as of July 16, 2008, as further amended by a
letter agreement dated August 13, 2008, as further amended by a letter agreement
dated November 14, 2008, as further amended by a letter agreement dated November
20, 2008, as further amended by a certain Amendment No. 13 to Amended and
Restated Commercial Loan and Security Agreement and Waiver Agreement dated as of
September 4, 2009, as further amended by a certain  Amendment No. 14 to Amended
and Restated Commercial Loan and Security Agreement and Waiver Agreement dated
as of April 2, 2010, as further amended by a certain Amendment No. 15 to Amended
and Restated Commercial Loan and Security Agreement and Waiver Agreement dated
as of August 1, 2010, as further amended by a certain, as further amended by a
certain Amendment No. 16 to Amended and Restated Commercial Loan and Security
Agreement and Waiver Agreement dated as of May 1, 2011, as further amended by a
certain Amendment No. 17 to Amended and Restated Commercial Loan and Security
Agreement and Consent Agreement dated as of June 15, 2011  (collectively, the
“Prior Amendments”);

WHEREAS, in addition to the Prior Amendments, the Original LSA was also amended
by a letter agreement dated April 20, 2009 and a letter agreement dated August
14, 2009 (collectively, the “2009 Letter Agreements”) (the Original LSA, as
amended by the Prior Amendments and the 2009 Letter Agreements and as further
amended from time to time, being hereinafter referred to as, the “LSA”);








1


--------------------------------------------------------------------------------

WHEREAS, capitalized terms not otherwise defined in this Agreement shall have
the meanings ascribed to them in the LSA;

WHEREAS, (a) the Guarantors (other than Trans-Lux Southwest Corporation and
Trans-Lux Energy Corporation) have guaranteed all obligations of the Borrower to
the Lender under the LSA and related Loan Documents pursuant to a certain
Amended and Restated Unlimited Guaranty dated as of December 23, 2004 (as the
same may be amended or reaffirmed from time to time, the “Original Guarantor
Guaranty”); and (b) Trans-Lux Southwest Corporation and Trans-Lux Energy
Corporation have guaranteed all obligations of the Borrower to the Lender under
the LSA and related Loan Documents pursuant to a certain Unlimited Guaranty
dated as of May 1, 2011 (as the same may be amended or reaffirmed from time to
time, the “Additional Guarantor Guaranty” and together with the Original
Guarantor Guaranty, the “Guaranty”);

WHEREAS, as security for its obligations to the Lender, including, without
limitation, those arising under the LSA the Borrower has, among other things,
granted to the Lender a lien on and security interest in all of its personal
property assets pursuant to the LSA;

WHEREAS, as security for their respective obligations to the Lender under the
Guaranty, each Secured Guarantor has granted to the Lender a lien on and
security interest in all of its personal property assets pursuant to a certain
Amended and Restated Guarantor Security Agreement dated as of December 23, 2004
(as the same may be amended or reaffirmed from time to time, the “Guarantor
Security Agreement”);

WHEREAS, Borrower and the Guarantors (collectively, the “Obligors”) have
requested Lender to extend the maturity date of the Revolving Loans and the
Converted Term Loan to December 1, 2011; and

WHEREAS, Section 10.1 of the LSA provides that no modification or amendment of
the Credit Agreement shall be effective unless the same shall be in writing and
signed by the Lender and Borrower.

NOW, THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Lender and each Obligor agree as follows:

1.

Acknowledgments, Affirmations and Representations and Warranties.

a.

The Obligors acknowledge, affirm, represent and warrant that:

(i)

All of the statements contained herein are true and correct and that each
understands that the Lender is relying on the truth and completeness of such
statements to enter into this Agreement.

(ii)

As of October 31, 2011 the Borrower is legally and validly indebted to the
Lender: (A) by virtue of the Revolving Loan in the principal outstanding amount
of [$4,000,000.00], and (B) by virtue of the Converted Term Loan in the
principal amount of [$370,833.00], plus interest and fees accrued and accruing
on each of the foregoing and costs and expenses of collection, including without
limitation, attorneys' fees, relating thereto and there is





 

2


--------------------------------------------------------------------------------

no defense, offset or counterclaim with respect to any of the foregoing or
independent claim or action against the Lender.

(iii)

Each Guarantor is legally and validly indebted to the Lender by virtue of the
Guaranty and there is no defense, offset or counterclaim with respect thereto or
independent claim or action against the Lender.

(iv)

The resolutions previously adopted by the Board of Directors of the Borrower and
provided to the Lender have not in any way been rescinded or modified and have
been in full force and effect since their adoption to and including the date
hereof and are now in full force and effect, except to the extent that they have
been modified or supplemented to authorize this Agreement and the documents and
transactions described herein.

(v)

The Borrower has the power and authority to enter into, and has taken all
necessary corporate action to authorize, this Agreement and the transactions
contemplated hereby and thereby.

(vi)

The resolutions previously adopted by the Board of Directors of each of the
Guarantors and provided to the Lender have not in any way been rescinded or
modified and have been in full force and effect since their adoption to and
including the date hereof and are now in full force and effect, except to the
extent that they have been modified or supplemented to authorize this Agreement
and the documents and transactions described herein.

(vii)

Each Guarantor has the power and authority to enter into, and has taken all
necessary corporate action to authorize, this Agreement and the transactions
contemplated hereby and thereby.

(viii)

All representations, warranties and covenants contained in, and schedules and
exhibits to, the LSA, the Guaranty and the other Loan Documents are true and
correct in all material respects on and as of the date hereof, are incorporated
herein by reference and are hereby remade except that Schedule 4.4(c) to the LSA
relating to outstanding indebtedness of the Borrower and the Guarantors is
hereby updated and replaced with Schedule 4.4(c) attached hereto.

(ix)

No Default currently exists under the LSA, the Guaranty or any of the other Loan
Documents and no condition exists which would constitute a default or an event
of default (howsoever defined) under any of the Loan Documents but for the
giving of notice or passage of time, or both.

(x)

The consummation of the transactions contemplated hereby is not prevented or
limited by, nor does it conflict with or result in a breach of terms, conditions
or provisions of the Borrower's or any Guarantor’s Certificate of Incorporation
or Bylaws or any evidence of indebtedness, agreement or instrument of whatever
nature to which the Borrower or any Guarantor is a party or by which it is
bound, does not constitute a default under any of the foregoing and does not
violate any federal, state or local law, regulation or order or any order of any
court or agency which is binding upon the Borrower or any Guarantor.

2.

Amendment of LSA, Converted Term Note and other Loan Documents.





3


--------------------------------------------------------------------------------



a.

Section 1.1 of the LSA entitled “Defined Terms” is amended as follows:

(i)

by deleting the definition of “Maturity Date” set forth therein in its entirety
and by substituting the following therefor:

“Maturity Date” means: (i) with respect to the Converted Term Loan, December 1,
2011; and (ii) with respect to all outstanding Revolving Loans, December 1,
2011.




(ii)

by deleting the definition of “Termination Date” set forth therein in its
entirety and by substituting the following therefor:

“Termination Date” means: (i) with respect to the Line of Credit Commitment
December 31, 2006; and (ii) with respect to the Revolving Loan Commitment,
December 1, 2011.




b.

The Converted Term Note is hereby amended by deleting the date “October 1, 2011”
appearing in the second full paragraph of such Converted Term Note and by
substituting therefor the date “November 1, 2011”.

c.

Any reference in any of the Notes or any of the other Loan Documents to: (i) the
Amended and Restated Commercial Loan and Security Agreement between the Borrower
and the Lender dated as of December 23, 2004 (howsoever defined) shall be
amended to refer to and mean the Original LSA, as amended by the Amendments and
as further amended and modified by this Agreement; and (ii) the Converted Term
Note shall refer to and mean the Fourth Amended and Restated Converted Term Loan
Promissory Note of the Borrower in favor of the Lender dated as of May 1, 2011,
in the original principal amount of $770,833.00, as amended by this Agreement.

3.

Conditions to Effectiveness. The effectiveness of this Agreement is subject to
the prior satisfaction of the following conditions precedent (the date of such
satisfaction herein referred to as the “Amendment Effective Date”):

a.

The representations and warranties of the Obligors contained herein shall be
true and correct in all material respects.

b.

There shall exist no Default or Event of Default.

c.

The Lender shall have received evidence satisfactory to the Lender that all
requisite corporate and company action necessary for the valid execution,
delivery and performance by each of the Obligors of this Agreement and all other
instruments and documents delivered by the Obligors, or any one of them, in
connection herewith has been taken.

4.

Effect of Amendment; Reaffirmation of Liens and other Obligations.  Lender and
each Obligor hereby agree and acknowledge that (except as provided in this
Agreement), the LSA, the Guaranty, the Notes and the other Loan Documents
(together with all Schedules and Exhibits attached hereto) remain in full force
and effect and have not been modified or amended in any respect, it being the
intention of Lender and each Obligor that this Agreement and the LSA be





4


--------------------------------------------------------------------------------

read, construed and interpreted as one and the same instrument.  In addition,
without limiting the generality of the foregoing: (i) the Borrower acknowledges,
affirms and agrees that the Lender’s security interest in the Collateral shall
continue to secure any and all of the Borrower's indebtedness to the Lender,
including without limitation, the indebtedness arising under the LSA, as amended
hereby; and (ii) each Guarantor acknowledges, affirms and agrees that (A) the
Obligations of the Borrower to the Lender which have been guaranteed by such
Guarantor include, without limitation the Loans, as modified hereby; and (B)
each Secured Guarantor acknowledges, affirms and agrees that the Lender’s
security interest in the Collateral (as defined in the Guarantor Security
Agreement) shall continue to secure the payment and performance of all of its
obligations and liabilities to the Lender arising under the Guaranty.

5.

Fees and Expenses. The Borrower agrees to pay all reasonable legal fees and
expenses of Lender incurred in connection with the preparation, negotiation and
execution of this Agreement.

6.

Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Connecticut (except its conflicts of laws
provisions).

7.

Counterparts.  This Agreement may be executed in any number of identical
counterparts, each of which shall be deemed to be an original, and all of which
shall collectively constitute a single agreement, fully binding upon and
enforceable against the parties hereto.

8.

Capitalized Terms.  All capitalized terms not otherwise defined in this
Agreement shall have the meanings ascribed to such terms in the LSA.

9.

Benefit.  This Agreement shall inure to the benefit of and bind the parties
hereto and their respective successors and assigns.




[NEXT PAGE IS A SIGNATURE PAGE]








5


--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Lender, Borrower and Guarantors have executed this Agreement
as of the date first above written.




WITNESSES:

 




/s/ witness

 

TRANS-LUX CORPORATION

 

 

 

 

 

 

 

 

/s/ witness

 

By:  

/s/ Angela D. Toppi

 

 

Name:  

Angela D. Toppi

 

 

Its:

Executive Vice President

 

 

Duly Authorized







 

















6


--------------------------------------------------------------------------------





 

 

TRANS-LUX DISPLAY CORPORATION

   TRANS-LUX MIDWEST CORPORATION

  TRANS-LUX COMMERCIAL CORPORATION     

   (f/k/a Trans-Lux West Corporation)

 

 

TRANS-LUX SERVICE CORPORATION

 

 

TRANS-LUX MONTEZUMA CORPORATION

 

 

TRANS-LUX REAL ESTATE CORPORATION

 

 

TRANS-LUX MULTI-MEDIA CORPORATION

 

 

TRANS-LUX LOVELAND CORPORATION

 

 

TRANS-LUX MOVIE OPERATIONS CORPORATION

 

 

TRANS-LUX MULTIMEDIA CORPORATION

 

 

TRANS-LUX SOUTHWEST CORPORATION

 

 

TRANS-LUX ENERGY CORPORATION

 

 

 

 

 

 

 

 

/s/ witness

 

 

 

 

 

 

 

 

 

 

 

/s/ witness

 

By:  

/s/ Angela D. Toppi

 

 

Name:  

Angela D. Toppi

 

 

Its:

Executive Vice President

 

 

 

 

 

 

 

 

/s/ witness

 

PEOPLE’S UNITED BANK (formerly known as

 

 

People’s Bank)

 

 

 

 

 

 

 

 

/s/ witness

 

By:  

/s/ Sean E. McGrath

 

 

Name:  

Sean E. McGrath

 

 

Its:

Assistant Vice President - Commercial Lending

 

 

Duly Authorized  11/1/11





 

7



--------------------------------------------------------------------------------







